Citation Nr: 1317157	
Decision Date: 05/24/13    Archive Date: 05/31/13

DOCKET NO.  07-17 160A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for chronic obstructive pulmonary disease (COPD) and pleural plaques consistent with asbestosis.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Harry B. Wilson, Attorney at Law


ATTORNEY FOR THE BOARD

A. M. Clark, Counsel



INTRODUCTION

The Veteran served on active duty from January 1960 to November 1962.  

These matters come before the Board of Veterans' Appeals (BVA or Board) from a March 2006 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Cleveland, Ohio.  The Veteran moved to Indiana during the appeal, and jurisdiction was transferred to the RO in Indianapolis, Indiana.  A May 2009 letter reflects that the Veteran has once again moved, and now currently resides in Dayton, Ohio.   

This case was initially before the Board in February 2011 when an increased rating for the Veteran's service-connected COPD and pleural plaques consistent with asbestosis was denied.  The Veteran appealed the February 2011 Board decision to the United States Court of Appeals for Veterans Claims (Court).  In August 2012, the parties (VA and the Veteran) determined that a remand was warranted.  A Joint Motion for Remand was granted by an order of the Court in August 2012.  Essentially, the Joint Motion for Remand directs the Board to infer a claim for entitlement to a TDIU. 

The appeal is REMANDED to the Department of Veterans Affairs Regional Office.  VA will notify the appellant if further action is required.


REMAND

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2012).  The Board finds that further evidentiary development of the Veteran's appeal is necessary prior to a final adjudication of his claims.  

TDIU-  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans Claims (Court) held that a claim for a total rating based on individual unemployability (TDIU) is part of an increased rating claim when such claim is expressly raised by the Veteran or reasonably raised by the record.  Here, although a May 2007 rating decision denied TDIU, the Veteran subsequently continued to maintain that his service-connected COPD and pleural plaques affected his ability to work.  See April 2008 Statement.  The Board therefore finds that the issue of TDIU has been reasonably raised by the record and is, thus, properly before the Board by virtue of his increased-rating claim pursuant to Rice.

The Board acknowledges that the Veteran is currently service connected for COPD and pleural plaques consistent with asbestosis (10 percent).  Thus, at the present time, the Veteran does not meet the schedular requirements of 38 C.F.R. § 4.16(a).  Nevertheless, given the evidence of record demonstrating that the Veteran may be unemployable as a result of his service-connected disability, the Board has little choice but to remand this matter to afford the Veteran a VA examination.

Outstanding Private Records-  The Veteran has indicated that there are outstanding private treatment records at the Schneider National Driving Training Center in Green Bay, Wisconsin dated between January 1, 2007, and April 8, 2008, related to his service-connected respiratory disorder.  He has requested that the VA assist him in obtaining such records.  After obtaining the appropriate release, the VA should attempt to obtain these records.  

Increased Rating COPD-  With respect to his increased rating claim, the Board notes that the Veteran was last afforded a VA examination for his service-connected COPD and pleural plaques consistent with asbestosis in August 2012.  The Board is not required to obtain a new examination simply due to the passage of time.  However, the Board finds that a new and current VA examination is necessary to determine if the Veteran's service-connected respiratory disorder has increased in severity since the last VA examination.  

Accordingly, the case is REMANDED for the following actions:

1.  After obtaining the appropriate release, obtain all outstanding medical records from Schneider National Driving Training Center at Green Bay, Wisconsin, dated between January 2007 and April 2008.  Any negative search result should be noted in the record. 

2.  Following the development set forth above, schedule the Veteran for an appropriate VA examination to determine the current nature and level of severity of his service-connected COPD and pleural plaques consistent with asbestosis.  The VA examiner is also asked to address the effects of the Veteran's service-connected disability on his employability.  The claims file must be made available for review of his pertinent medical and other history, particularly the records of any relevant treatment.

a. With respect to his increased rating claim- All tests and studies should be completed, to include pulmonary function studies (post bronchodilator) with FEV-1, FEV-1/FVC, DLCO (SB), and maximum oxygen consumption (in ml/kg/min) findings noted.  The examiner should comment on the Veteran's effort. If any of these particular test results cannot be obtained, the examiner should provide an explanation.  PFT results should be furnished to the requesting physician prior to the completion of the report.

The VA examiner should additionally address whether the Veteran exhibits cor pulmonale or pulmonary hypertension, or requires outpatient oxygen therapy. 


The rationale for all requested opinions shall be provided.  If the examiner cannot provide an opinion without resorting to mere speculation, he or she shall provide a complete explanation stating why this is so.  In so doing, the examiner shall explain whether the inability to provide a more definitive opinion is the result of a need for additional information or that he or she has exhausted the limits of current medical knowledge in providing an answer to that particular question(s).

b. With respect to his TDIU claim-  The VA examiner is also asked to provide an opinion with respect to whether the Veteran is unemployable solely due to his service-connected disability. 

Based on a review of all pertinent records associated with the claims file, medical findings and medical principles, state the type of employment duties the Veteran would be prevented from performing due to the service-connected COPD and pleural plaques consistent with asbestosis.  In other words what would the limitations be in conducting manual labor and whether there would be limitations in performing sedentary tasks.

A clear rationale for all opinions should be provided.  Specifically, the examiner should explain the rationale for any opinion given regarding the effect of the Veteran's service-connected condition on his ability to obtain or maintain employment, to include a discussion of obstacles and challenges he might face, and his capability for performing sedentary employment.  

3.  Upon completion of the above, readjudicate the issues on appeal, to include a determination as to whether referral of the Veteran's TDIU claim to the appropriate department officials under 38 C.F.R. 
§ 4.16(b) for extraschedular consideration is warranted.  If any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his representative.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).


_________________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).



